department of the treasury internal_revenue_service washington d c tax exempt and government feb division date unifeers dring uk so of- tol y94 do 4-o your co - yeu oy --oo employer_identification_number legend contact person nn identification_number telephone number j e0 by dear sir or madam we have considered the ruling requests dated date and date submitted on behalf of m a private_foundation its three independent directors d e and f the independent directors and c the fourth director these parties request rulings under sec_501 sec_4941 and sec_4945 of the internal_revenue_code in connection with the proposed settlement the settlement of a lawsuit brought against the estate of b the estate by c facts m was formed in under the nonprofit corporation statute of the state of n mis exempt from federal_income_tax as an organization described in sec_501 of the code and is also classified as a private_foundation under sec_509 m carries out its exempt purposes by making grants to public_charities the independent directors are all residents of n and were business colleagues and friends of b the founder of m who died in november a in b executed his last will and testament the will’ after b died the will was admitted to probate in a court of the state of n the probate court’ consistent with b's direction the probate_court appointed a certain bank as the personal representative and executor of the estate the personal representative in the will b made specific bequests to numerous individuais ranging in amount from dollar_figure x to dollar_figurex c received a bequest of dollar_figurex and no other_property b left the residue of his estate estimated to total over dollar_figurex to m aside from being b’s long-time friend and employee c served for many years as an employee and as the assistant secretary and assistant treasurer of o another nonoperating private_foundation which was established by b’s parents b his brother his sister-in-law and his nieces and nephews served as directors of o for many years in april c timely filed a claim and accompanying complaint the claim against the estate in the probate_court alleging among other things that b had breached a promise to provide retirement benefits to her through his will and that b had failed to compensate her for services which she rendered to him during his lifetime damages of dollar_figurex from the estate plus punitive and treble_damages interest attorneys’ fees and costs a few days later the personal representative denied c’s claim in total and in june the estate filed an answer in the probate_court denying liability for the claim in the claim c seeks compensatory after extended negotiations conducted with the assistance of a neutral mediator c and the estate have executed a conditional settlement agreement the settlement agreement’ the estate and m through the independent directors have carefuily evaluated and considered the assertions by c and evidence submitted during discovery in support of her claim and have determined that the amount that the estate proposes to pay c in connection with the settlement is fair adequate and reasonable the grounds thereof are explained below a neutral mediator has stated in his report to the probate_court that in his opinion the settlement is a fair and reasonable compromise of a genuinely disputed action the mediator devotes nearly one-third of his legal practice to the mediation and compromise of lawsuits serving as mediator in over big_number cases he has never acted as counsel for the estate c m or any of the independent directors for over thirty years c provided personal and business services to both b and o in b hired c to serve as financial assistant and bookkeeper to manage his business investments and affairs over the years c’s duties steadily increased she served as program and office manager assistant secretary and assistant treasurer for o she managed the organization's day-to-day operations consulted with its board and other officers and provided oversight with respect to investment funds after over thirty years_of_service c retired from o in in these capacities aside from the above business functions c performed a variety of personal services for b she managed his household and personal finances this included the hiring and supervision of household employees- including housekeepers cooks and gardeners- and the payment of b’s bills further when b became ill which was frequent during his final years c would employ and assist b’s home nursing staff she continued to serve b’s business and personal needs even after her retirement from o during several periods when b was severely ill over the years c resided at his home to be available hours a day seven days a week this included b’s final illness from may through november in addition c has served as a director and as the secretary of m since in these capacities she has conducted most of the day-to-day work of m including evaluating grant proposals communicating with applicants and grantees balancing the checkbook and maintaining corporate records she did not receive any compensation from m for these services although c continues to serve as an m director and as its secretary she has not participated in any of m’s discussions of the lawsuit or of the settlement and she has not participated in m’s decision to consent to the settlement over the years that c worked for b and o her annual salary gradually increased to the point where shortly before she retired from o at the end of her annual salary was approximately dollar_figurex at that time c received certain health benefits which were paid for partially by o and partially by b premiums after c retired from o b assumed responsibility for providing all of her health insurance benefits and continued to pay for her long-term care insurance b also paid the entire cost of c’s long-term care insurance during her employment c received small gifts from b from time to time along with his other employees the total value of such gifts did not exceed dollar_figurex twice in the 1980's c purchased used cars from b at prices that the parties determined to be fair and reasonable because of her unique familiarity with b's business affairs particularly his investments in oil and mineral_interests the personal representative hired c to assist in the administration of the estate after b’s death for these services the estate is paying her the annual equivalent of dollar_figurex which was roughly her annual salary from b at the time of his death over the course of her long employment b and c developed a close personal relationship c accompanied b to numerous civic social and charitable functions over the years the two also traveled together and spent two to eight weeks annually at the summer home of b’s family during these vacations c continued to perform her professional responsibilities as financial assistant and bookkeeper and she also managed the daily activities of the family household c asserts that in b proposed marriage to her and directed his attorney to prepare a prenuptial agreement although they did not marry the personal relationship between c and b remained close and c continued to perform a broad variety of personal services for b in her claim c has alleged that because of this relationship she accepted and relied upon b's representations that he would provide for her retirement in his will c expected that her total retirement package would include a stipend equal to her annual salary less social_security payments as well as continued health benefits according to the claim and supporting materials b made numerous personal assurances to c that he would provide for her retirement through his will over the years c retained a financial planner who met with her arid with’b to discuss her retiremiént arriong other issues b met with the financial planner and c on two separate occasions and assured him that c need not concern herself with zy a separate retirement_plan because b had personally established a fund that upon his death would supply sufficient funds to provide c income for the rest of her life accordingly c did not plan or establish any individual_retirement_plan for herself relying upon b’s representations through the years in recognition of c’s longstanding service and dedication to o its board_of directors approved a partial retirement benefit for her in that represented a relatively small portion of- her total salary upon her retirement o agreed to pay c a monthly stipend of dollar_figurex or approximately dollar_figure annually that stipend has been paid since her retirement from o at the end of according to her claim c did not question this arrangement or seek a greater retirement benefit because she understood that b personally would substantially supplement the monthly payment from o with a retirement fund that he had implemented or planned to implement on her behalf since c filed her claim with the probate_court the parties have engaged in discovery and extensive arm's length negotiations regarding the lawsuit both the personal representative and m’s independent directors have carefully evaluated the merits of c’s allegations and the evidence she has supplied in support thereof ultimately to avoid the expense delay and uncertainty of protracted litigation the possibility of distracting publicity about m and b's personal life and the potential for a significant adverse judgment the estate and m have determined that it is in m’s best interests for the estate to compromise and settle the lawsuit accordingly on date under the direction and guidance of a neutral mediator the parties reached the settlement which has been memorialized in the settlement agreement this agreement includes the following key provisions i ii ii the estate will pay to c a total net amount of dollar_figurex net of her attorneys’ fees which the estate will pay subject_to a cap of dollar_figurex and net of taxes which the estate will calculate and pay in addition to the dollar_figurex as of the effective date of the settlement agreement c will provide a full and complete release in favor of b the estate the personal representative m and the independent directors and c’s claim will be dismissed with prejudice the settlement is conditioned on the approval of the probate_court which was obtained on date and a favorable ruling from the irs that the settlement wilt not affect m’s exempt status under code sec_501 result in self-dealing under sec_4941 or constitute a taxable_expenditure under sec_4945 independent of the settlement agreement the personal representative has decided to continue to employ c through date as a full-time_employee of the estate at her present rate of compensation after date c will continue on a part-time basis at a reduced_rate of pay until date the personal representative has determined that c’s continued services are necessary for the administration and winding up of b’s various financial and business interests in particular c has extensive experience with b’s oil and mineral holdings which span several states she is also familiar with b's other real_estate aw interests and loans made by b that are secured_by real_estate interests in the western united_states the personal representative presently is attempting to collect on these debts or attach new properties as security and c’s assistance has been and will remain vital in these endeavors in addition b’s business office remains open and c has continued to manage certain interests such as properties b had leased to various tenants on the estate’s behalf in a meeting on date the independent directors of m unanimously c did not attend or participate in the meeting the independent directors have been agreed that the settlement is fair and reasonable and that the settlement is in the best interests of m guided in the evaluation of the settlement by m's legal counsel who has served as attorney for both m and the estate and has recommended that the estate and m agree to the settlement further m and the estate have taken into account the guidance of the neutral mediator who also recommended that al of the parties agree to the settlement rulings requested m and the independent directors request the following rulings the settlement and its implementation will not adversely affect m’s exemption from federal_income_tax under sec_501 of the code the settlement and its implementation will not constitute self-dealing by m under sec_4941 of the code the settlement and its implementation wiil not constitute self-dealing by m that would result in personal liability to the independent directors under sec_4941 of the code the settlement and its implementation will not constitute taxable_expenditures by m under sec_4945 of the code and the settlement and its implementation will not constitute taxable_expenditures by m that would result in personal liability to the independent directors under sec_4945 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_1_501_c_3_-1 of the income_tax regulations states that an organization it engages will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of the purposes specified in code section ay c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private shareholder or individual’ in code sec_501 as referring to persons havinga_ personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under code sec_501 unless it serves a public rather a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_383 1969_2_cb_113 holds that the sec_501 tax exempt status of a hospital will not be jeopardized where after arm's length negotiations it enters into an agreement with a hospital-based radiologist to compensate him on the basis of a fixed percentage of the department’s income the rationale for the ruling is as follows the parties had negotiated the agreement on an arm’s length basis the radiologist had no control_over the hospital itself the amount of compensation was reasonable in terms of the responsibilities and activities assumed and further the amount was not excessive when compared to the amounts received by other radiologists in comparable circumstances sec_4941 and sec_4941 of the code impose excise_taxes upon any act of seif-dealing between a private_foundation and any of its disqualified persons the taxes are to be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing sec_4941 and sec_4941 of the code impose excise_taxes on a foundation_manager who participates in an act of self-dealing between the private_foundation and a disqualified_person where the foundation_manager knows that such act is an act of self-dealing under sec_4941 sec_4946 of the code states that the term disqualified_person includes a foundation_manager within the meaning of subsection b sec_4946 provides that the term foundation_manager means with respect to a private_foundation an officer director or trustee of the foundation or an individual having similar powers or responsibilities sec_4944 d d of the code provides that the term self-dealing means any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 provides that self-dealing also means the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation ey -t- sec_53 d -1 a of the foundation and similar excise_taxes regulations provides that for purposes of code sec_4941 the term self-dealing includes any direct or indirect transaction described in sec_53_4941_d_-1 of the regulations sec_53 d -1 b of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if - i the administrator or executor of an estate or trustee of a revocable_trust either- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or i iii iv c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to code sec_4947 the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust -8- sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a private_foundation that makes a taxable_expenditure as defined in sec_4945 sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a foundation_manager who agrees to the foundation’s making of an expenditure knowing that it is a taxable_expenditure unless such agreement is not willful and is due to reasonable_cause sec_4945 of the code defines the term taxable_expenditure to mean any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 the latter section states purposes that substantially coincide with those stated in sec_501 sec_53_4945-6 of the regulations provides that expenditures to acquire investments and reasonable expenses thereof entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 ordinarily will not be treated as taxable_expenditures under code sec_4945 analysis the settlement helps ensure m’s continued operation in furtherance of exempt purposes under sec_501 of the code as represented by m with respect to the investments described in sec_53_4945-6 of the regulations above as with the compensation arrangement at issue in revrul_69_383 the settlement has been reached after arm's length negotiations involving c and the personal representative of the estate although c is a director and officer of m she has recused herself from all discussions relating to the lawsuit and the settlement by m and has not participated in m's approval of the settlement the personal representative m through the independent directors the neutral mediator and the probate_court have all concluded that the settlement is fair and reasonable in light of the potential for an adverse judgment the likelihood of extended and expensive litigation and possible harm to the charitable mission reputation and purposes of m also the amount of the settlement represents a very insignificant sum in comparison to the amount that the estate will still be able to distribute to m therefore it is clear that the settlement will not result in the inurement of m's net_earnings to the benefit of c we also note that the settlement will allow the estate to convey the residue of b’s assets to m more quickly and will in turn enable m to make significant grants in furtherance of its charitable purposes and to perform other exempt_activities the foregoing demonstrates that the settlement expedites the carrying out of m’s exempt purposes and as such should not jeopardize m's tax exempt status under sec_501 of the code the estate administration exception to the self-dealing rules is described in sec_53 d -1 b of the regulations and includes five specific requirements inasmuch as the settlement satisfies all five requirements based on m’s representations neither m nor any of the independent directors will engage in an act of seif-dealing under sec_4941 of the code by entering into the settlement and consenting to its implementation by the estate isy as a director and officer of m c is a foundation_manager of m and is therefore a disqualified_person sec_4941 of the code imposes taxes upon any act of self-dealing between a private_foundation and any of its disqualified persons sec_4941 defines the term self-dealing to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation neither the code nor regulations specifically define the term indirect self-dealing’ however the case law and other authorities establish that an estate’s assets that will pass to a private_foundation may be treated as assets of the foundation for purposes of sec_4941 therefore any sale exchange or other transfer of such assets to a disqualified_person may constitute indirect self-dealing see 87_tc_1016 and 572_fsupp_9 because m holds a residuary interest in the assets of the estate we must review the settlement herein of c's lawsuit against the estate to ensure that it does not contravene the self-dealing provisions of the code pursuant to the estate administration exception of sec_53 d -1 b of the regulations a transaction with respect to a private foundation's interest or expectancy in property held by an estate does not constitute indirect self-dealing if five specific conditions are met in the rockefeller and reis cases cited above the estate administration exception did not apply because one or more of the requisite conditions had not been met in contrast based on m's representations the settlement herein satisfies each of the five conditions as explained below accordingly its implementation wilt not result in indirect self-dealing under sec_4941 of the code the executor of the estate has the power to reallocate the property of the estate to another beneficiary the executor or personal representative herein of the estate possesses the power under item i paragraph d of b's will to compromise settle and pay or receive payment for any claim for or against the estate without obtaining court approval moreover the relevant n statute grants the personal representative of an unsupervised estate the authority to satisfy and settle claims by virtue of the personal representative’s authority to settle all claims against the estate it has the power to reallocate the property of the estate to another beneficiary thereby satisfying the second of the three alternative tests of sec_53 d -1 b i of the regulations the settlement has been approved by the probate_court with jurisdiction over the estate on date the personal representative and c jointly filed a petition with the probate_court seeking approval of the terms of the settlement notice of this petition was provided to the attorney_general of n the attorney_general did not object to the petition on date the probate_court held a hearing regarding the petition which was attended by the personal representative and c in an order dated date the probate_court approved the terms of the settlement accordingly the requirement of sec_53 d -1 b ii of the regulations has been met vap the settlement will occur before the estate is considered terminated for federal_income_tax purposes the personal representative has not yet distributed the estate’s assets and no tax clearances have been received accordingly the estate has not yet been terminated for federal estate_tax purposes and the requirement of sec_53 d -1 b iii of the regulations is satisfied the estate is receiving an amount which equals or exceeds the fair_market_value of m's interest or expectancy in such property at the time of the transaction in her lawsuit c has sought over dollar_figurex in damages fees and costs from the estate the estate and m through the independent directors have evaluated her claims carefully and thoroughly aside from analyzing the merits of the action evidence furnished by c and independent investigation and interviews by the estate and its attorneys the estate and m have considered the exorbitant costs substantial delay and overall uncertainty of protracted litigation of the lawsuit the risk of adverse publicity for m and for b personally from such litigation and the potential for a significant adverse judgment that would diminish markedly the assets that m would ultimately receive from the estate after careful consideration of ail these factors and arm’s length negotiations with c the estate has approved the settlement similarly m’s independent directors have unanimously concluded that the settlement is in m’s best interests and that the amount to be received by c under the settlement is equal to the fair_market_value of her claims against the estate’s assets the attorney serving as counsel for both m and the estate has assisted in the negotiation of the settlement and based upon the information above has recommended that m and the estate agree to the settlement further the parties have taken their dispute to mediation and the neutral mediator has recommended that the parties agree to the settlement the recommendations of the mediator and counsel as buttressed by the approval of the probate_court reflect their views that the settlement is in the best interests of the estate and m this leads to the conclusion that the fair_market_value of m's interest in the estate following the settlement is at least as great as that it would receive absent this resolution of c's lawsuit as required by sec_53 d -1 b iv of the regulations the settlement will result in the foundation receiving an interest at least as liquid as the one it gave up and will result in m receiving an asset related to the active carrying out of its exempt purposes upon entering into the settlement m will receive an interest which is more liquid than until the settlement the possibility that c would prevail on her claim has what it is giving up created a risk that m's interests in the residue of the estate could be reduced significantly accordingly the precise value of m's interest in the estate has been uncertain if the settlement is approved by the service then m will finally be free to receive the entire residue of the estate approximately dollar_figurex without the risk of substantial loss in litigation this interest will be more liquid than m’s present_interest because the assets will be unencumbered by c's claim and free of the potential for reduction by the costs of litigation or through an adverse judgment as inasmuch as the assets that b bequeathed to m have to date been held by the estate m has not been able to use those assets to further its exempt purposes service approval of the settlement will enable it to be finalized and m will receive funds which it can use to carry out its exempt purposes consequently the settlement satisfies the first of the three alternative tests of sec_53 d -1 b v of the regulations based on the foregoing analysis the settlement satisfies the requirements of the estate administration exception set forth in sec_53 d -1 b of the regulations and therefore does not constitute an act of self-dealing under sec_4941 of the code sec_4941 of the code imposes taxes upon a foundation_manager of a private_foundation who knowingly participates in an act of self-dealing between the foundation and a disqualified_person as directors of m the independent directors are foundation managers as that term is defined by sec_4946 for the reasons stated above based on m’s representations the settlement satisfies the requirements of the estate administration exception of sec_53_4941_d_-1 of the regulations and thus does not constitute an act of self-dealing accordingly the independent directors have not participated in any act of self- dealing by m and are not subject_to taxation under sec_4941 sec_4945 of the code imposes a tax upon any taxable_expenditure which is defined under sec_4945 to mean any amount_paid or incurred by a private_foundation for any of several identified purposes m has not yet received any assets from the estate and the settlement amount will be paid_by the estate and not by m in light of the fact that the settlement has been reached while the estate’s assets are held by the personal representative m is not liable for any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to mean an amount_paid or incurred by a private_foundation for other than the exempt purposes set forth in sec_170 sec_53_4945-6 of the regulations provide that expenditures and related expenses to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 ordinarily will not be treated as taxable_expenditures under sec_4945 the exact disposition of the residue of the estate is presently in dispute because of c’s claim in order to resolve that dispute the personal representative has agreed to the settlement as a result of the settlement the estate wilt avoid incurring substantial additional attorneys’ fees and court costs but more importantly the settlement will allow the residue of the estate to pass to m and will enable m to obtain income and funds which will be used to make grants for charitable purposes as described in sec_170 accordingly the participation by the estate and m in the settlement should be deemed a cost of acquiring income and assets to be used in furtherance of m’s exempt purposes and therefore not a taxable_expenditure sec_4945 of the code imposes excise_taxes to be paid_by a foundation_manager who knowingly agrees to the foundation’s making of a taxable_expenditure based on m's representations that the settlement costs including estate legal fees are fair and reasonable and for thé reasons set forth above the settlement is not a taxable_expenditure by m a consequently the independent directors have not agreed to any taxable_expenditure by m and are not subject_to taxation under sec_4945 rulings based on m’s representations and the applicable law we are able to rule as follows the settlement and its implementation will not adversely affect m’s exemption from federal_income_tax under sec_501 of the code the settlement and its implementation will not constitute self-dealing under sec_4941 of the code the settlement and its implementation will not constitute self-dealing by m that would result in personal liability to the independent directors under sec_4941 of the code the settlement and its implementation will not constitute taxable_expenditures by m under sec_4945 of the code the settlement and its implementation will not constitute taxable_expenditures by m that would result in personal liability to the independent directors under sec_4945 of the code any changes that may have a bearing upon m’s exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number this ruling is limited to the applicability of the provisions of sec_501 sec_4941 and sec_4945 of the code and does not purport to rule on any facts that were not represented in this ruling further we have not determined whether the methodology you are using to determine fair_market_value or fair and reasonable costs is proper pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m’s exempt status it should be kept with m’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter aw this ruling is directed only to m and c d e and f the parties that requested the ruling sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely beretol y sor0ok gerald v sack manager exempt_organizations technical group 2st
